DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 15, 2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-9 have been considered but are moot on grounds of new rejection.
Applicant's arguments filed January 15, 2021 have been fully considered but they are not persuasive. Non-statutory obviousness-type double patenting rejection is maintained due to lack of a terminal disclaimer.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1 and 3-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims claim 1-9 and 20 of U.S. Patent No. 10,468,455 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
In regards to claim 1, 10,468,455 (claims 1 and 2) discloses a double magnetic tunnel junction, comprising: a bottom reference layer having a first fixed magnetization and a first thickness, and formed from at least one material; a first tunnel barrier on the bottom reference layer; a free layer on the first tunnel barrier having a changeable magnetization and having a third thickness; a second tunnel barrier on the free layer; and a multilayered top reference layer on the second tunnel barrier having a second fixed magnetization that is opposite to the first fixed magnetization and a second thickness that is smaller than the first thickness, and equal to or greater than the third thickness, wherein the top reference layer comprises: a first magnetic layer on the second tunnel barrier; a spacer on the first magnetic layer; and a second magnetic layer on the spacer, wherein the spacer layer includes a metal that increases the damping constant of the top reference layer compared to the first magnetic layer.
In regards to claim 3, 10,468,455 (claim 3) discloses wherein the first magnetic layer and the second magnetic layer comprise one of cobalt, iron, cobalt-iron, cobalt-iron-boron.
In regards to claim 4, 10,468,455 (claim 4) discloses wherein the spacer includes a material selected from the group consisting of molybdenum, iridium, hafnium, platinum, and rhodium.
In regards to claim 5, 10,468,455 (claim 5) discloses wherein the top reference layer further comprises an oxide cap on the second magnetic layer.
In regards to claim 6, 10,468,455 (claim 6) discloses wherein the second thickness is about 20 A to about 40 A.
In regards to claim 7, 10,468,455 (claim 7) discloses wherein the bottom reference layer comprises: a superlattice formed from one of cobalt-platinum or cobalt-iridium; and a synthetic anti-ferromagnetic spacer formed from one of ruthenium or iridium.
In regards to claim 8, 10,468,455 (claim 8) discloses further comprising: a first electrode formed under the bottom reference layer; and a second electrode formed on the top reference layer.
In regards to claim 9, 10,468,455 (claims 9, 20) discloses wherein the bottom reference layer includes a thickness of about 80 A to about 120 A, the free layer has a thickness of about 10 A to about 30 A, and the top multilayered reference layer includes a thickness of about 20 A.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitigawa et al. (Kitigawa) (US 2008/0088980 A1 now US 7,596,015 B2) in view of Dieny (US 2013/0188421 A1) as evidenced by and/or in view of Kim et al. (Kim) (US 2016/0181385 A1).
In regards to claim 1, Kitigawa (Fig. 11 and associated text) discloses a bottom reference layer (item 11) having a first fixed magnetization and a first thickness (10 to 20nm), and formed from at least one material (paragraph 66); a first tunnel barrier (item 13) on the bottom reference layer (item 11);  a free layer (item 12) on the first tunnel barrier (item 13) having a changeable magnetization and having a third thickness (paragraph 68, 4nm) ;  a second tunnel barrier (item 22) on the free layer (item 12); and a top reference layer (item 21) on the second tunnel barrier (item 22) having a second fixed magnetization that is opposite to the first fixed magnetization and a second thickness (paragraph 169, 10nm) that is smaller than the first thickness  (paragraphs 165, 10-20nm) and equal to or greater than the third thickness (paragraph 68, 4nm) and formed from at least one material different from any material of the bottom reference layer (item 11) (paragraph 155).  Examiner notes that Fig. 14 and paragraphs 68, 165 and 169 of Kitagawa teaches where the bottom fixed layer (item 11) having a thickness of about 10 to 20 nm (100- 200 A) and the top fixed layer (item 21) can have a thickness of about 10nm (100 A) and that the free (recording) layer is 4nm.  In the situation where the bottom fixed layer thickness is 20nm (200 A) and the top fixed layer thickness is 10nm (100 A), one of ordinary skill in the art would consider half of another layer’s thickness smaller.  Examiner also notes that the top fixed layer has a second thickness (10nm) equal to or greater than the third (4nm).  Examiner also notes that while paragraphs list the same materials, that does not mean that the bottom and top reference layer are made of the same material.  Kitigawa does not explicitly disclose that they are made of the same material.  Therefore, the bottom layer could be an L1.sub.0 crystal structure containing FePt and the top layer could be an L1.sub.0 crystal structure containing CoPd. “[0066] Detailed examples of the magnetic material of the recording layer 12 and fixed layer 11 are an ordered alloy having an L1.sub.0 crystal structure and containing at least one element of Fe (iron), Co (cobalt), Ni (nickel), Mn (manganese), and Cr (chromium), and at least one element of Pt (platinum), Pd (palladium), Rh (rhodium), Au (gold), Hg (mercury), and Al (aluminum)… “[0155] Detailed examples of the magnetic material of the second fixed layer 21 are an ordered alloy having an L1.sub.0 crystal structure and containing at least one element of Fe (iron), Co (cobalt), Ni (nickel), Mn (manganese), and Cr (chromium), and at least one element of Pt (platinum), Pd (palladium), Rh (rhodium), Au (gold), Hg (mercury), and Al (aluminum)”. 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the invention to include a second reference layer having a second thickness that is significantly smaller than the first thickness for the purpose of design choice and desired/optimum performance, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).  
It would have been obvious to modify the invention to include bottom and top reference layers of different materials, since it has been held to be within the general skill of a worker in 
In regards to claim 5, Kitigawa (Fig. 11 and associated text) discloses wherein the top reference layer (item 21) further comprises an oxide cap (item 14, paragraphs 77, 78).
In regards to claim 7, Kitigawa (Fig. 11 and associated text) discloses wherein the bottom reference layer (item 11) comprises: a superlattice formed from one of cobalt-platinum or cobalt-iridium (paragraphs 71-74).
In regards to claim 8, Kitigawa (Fig. 11 and associated text) discloses a first electrode (item 16) formed under the bottom reference layer (item 11); and a second electrode (item 17) formed on the top reference layer (item 21).
Kitigawa discloses all the limitations except a multilayer top reference layer; wherein the top reference layer comprises: a first magnetic layer; a spacer on the first magnetic layer; and a second magnetic layer on the spacer, wherein the spacer layer includes a metal that increases the damping constant of the top of the reference layer compared to the first magnetic layer and the second magnetic layer; wherein the first magnetic layer and the second magnetic layer comprise one of cobalt, iron, cobalt-iron, cobalt-iron-boron.
In regards to claims 1, Dieny (Figs. 5-13 and associated text) discloses a multilayer reference/fixed layer (items 1, 14 plus 16 plus 15, paragraph 131), wherein the multilayer reference/fixed layer includes a first magnetic layer (item 15); a spacer (item 16, ruthenium, paragraph 133) on the first magnetic layer (item 15); and a second magnetic layer (item 14) on the spacer (item 16).

Kitgawa as modified by Dieny does not specifically disclose wherein the spacer layer includes a metal that increases the damping constant of the top of the reference layer compared to the first magnetic layer and the second magnetic layer.
In regards to claims 1, Kim (paragraph 169) discloses “The anti-ferromagnetic coupling spacer layer may include, for example, ruthenium (Ru), iridium (Ir), rhodium (Rh), and the like.”  Therefore the Examiner takes the ruthenium as taught by Dieny to be a functional equivalent and shares the same characteristics.
	It would have been obvious to modify the invention to include a spacer material of ruthenium (Ru), iridium (Ir), rhodium (Rh), and the like, as evidenced and taught by Kim, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
In regards to claim 3, Dieny (Figs. 5-13 and associated text) discloses wherein the first magnetic layer and the second magnetic layer (items 15, 14) comprise one of cobalt, iron, cobalt-iron, cobalt-iron-boron (paragraphs 133, 159).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Kitigawa with the teachings of Dieny for the purpose improving magneto-resistance characteristics.

In regards to claim 4, Kim (paragraph 169) discloses “The anti-ferromagnetic coupling spacer layer may include, for example, ruthenium (Ru), iridium (Ir), rhodium (Rh), and the like”, thus wherein the spacer layer (not shown) includes a material selected from a group consisting of molybdenum, iridium, hafnium, platinum, and rhodium.
It would have been obvious to modify the invention to include molybdenum, iridium, hafnium, platinum, and rhodium, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
In regards to claim 6, Kitigawa does not specifically disclose wherein the second thickness is about 20 A.
In regards to claims 6, Dieny (Figs. 5-13 and associated text) discloses wherein the second thickness is about 20 A (paragraphs 132, 133).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the invention to include a second thickness of about 20 A for the purpose of design choice and desired/optimum performance, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).  
7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitigawa et al. (Kitigawa) (US 2008/0088980 A1 now US 7,596,6015 B2) in view of Dieny (US 2013/0188421 A1) as evidenced by and/or in view of Kim et al. (Kim) (US 2016/0181385 A1) as applied to claims 1, 3-6 and 8 above and further in view of Park et al. (Park) (KR 2014-0113015).
Kitigawa as modified by Dieny and Kim does not specifically disclose wherein the bottom reference layer comprises: a superlattice formed from one of cobalt-platinum or cobalt-iridium; and a synthetic anti-ferromagnetic spacer formed from one of ruthenium or iridium.
In regards to claim 7, Park (Fig. 3 and associated text) discloses wherein the bottom reference layer (items 230 plus 240 plus 250) comprises: a superlattice formed from one of cobalt-platinum or cobalt-iridium; and a synthetic anti-ferromagnetic spacer (item 240) formed from one of ruthenium or iridium (pages 5-6).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Kitigawa as modified by Dieny and Kim with the teachings of Park for the purpose improving magneto-resistance characteristics (Abstract, page 3, Advantageous Effects portion).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitigawa et al. (Kitigawa) (US 2008/0088980 A1 now US 7,596,015 B2) in view of Dieny (US 2013/0188421 A1) as evidenced by and/or in view of Kim et al. (Kim) (US 2016/0181385 A1), as applied to claims 1, 3-6 and 8 above and further in view of Morise et al. (Morise) (US 2006/0132990 A1).
In regards to claim 9, Kitigawa as modified by Dieny does not specifically disclose wherein the bottom reference layer includes a thickness of about 80 A to about 120 A, wherein A.
Morise (paragraphs 88, 89, Fig. 5 and associated text) discloses wherein the bottom reference layer (item FPW) includes a thickness of about 80 A to about 120 A (paragraph 88, 0.2nm to 50nm, which is 2 to 500 A), and wherein the free layer has a thickness of about 10A to 30A (paragraph 87, 0.6nm and 100, which is 6 to 1000 A), and the top reference layer  (item FPR)  includes a thickness of about 20 A (paragraph 89, 0.2nm to 50nm, which  is 2 to 500 A).
However, the applicant has not established the critical nature of a bottom reference layer having a thickness of about 80 A to about 120 A.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the invention to include a top reference layer having a thickness of about 20 A for the purpose of design choice and desired/optimum performance, since it has been held that .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kasiraj (US 2005/0174701 A1, paragraph 22), Datta et al (2016/0171135 A1, paragraph 46), TRAN et al. (US 2015/0255135 A1, paragraph 148).  Please see 892 and Examiner’s interview summary filed 1/27/2021.  These references could replace Kim in the current rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        February 25, 2021